Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 1 of 10 Page ID
                                  #:3927
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 2 of 10 Page ID
                                  #:3928
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 3 of 10 Page ID
                                  #:3929
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 4 of 10 Page ID
                                  #:3930
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 5 of 10 Page ID
                                  #:3931
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 6 of 10 Page ID
                                  #:3932
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 7 of 10 Page ID
                                  #:3933
2/26/2019   Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 8 of 10 Page ID
                                              #:3934




                                                                                            4/4
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 9 of 10 Page ID
                                  #:3935
Case 8:14-cv-00001-JVS-ADS Document 164-2 Filed 02/26/19 Page 10 of 10 Page ID
                                   #:3936

                          GERAGOS & GERAGOS
                                     A PROFESSIONAL CORPORATION
                                              LAWYERS
                                      644 South Figueroa Street
                                 Los Angeles, California 90017-3411
                                       Telephone (213) 625-3900
                                        Facsimile (213) 232-3255
                                        GERAGOS@GERAGOS.COM




                                         February 26, 2019



 Via email transmission to Stephen.Larson@knobbe.com

 Stephen Larson
 Knobbe, Martens, Olson & Bear, LLP
 2040 Main Street, Fourteenth Floor
 Irvine, CA 92614

        Re:      Physicians Healthsource, Inc. v. Masimo Corporation, et al.
                 Case No. 8:14-cv-00001

 Dear Stephen,

         This letter is written regarding the declaration you submitted on February 19, 2019. (Doc.
 160). Your declaration includes as an attachment banking information sufficient to identify the
 bank used by Geragos & Geragos as well as the routing code for the bank. Statutes regarding the
 crime of identity theft specify that means of identification include “unique electronic
 identification number, address, or routing code.” (18 U.S. Code § 1028). I hereby request you
 redact my banking information from your filing. (Doc. 160-2).

 Please advise us of your position as to the matters raised herein.

                                               Very truly yours,

                                               GERAGOS & GERAGOS

                                               s/ Mark J. Geragos
                                               Mark J. Geragos
 cc: All Counsel of Record
